 



Exhibit 10.8
[Form of]
TERM NOTE

     
$____________
  New York, New York
[Date]

     FOR VALUE RECEIVED, the undersigned, BearingPoint, Inc., a Delaware
corporation (“Parent”), BearingPoint, LLC, a Delaware limited liability company
(“BE LLC” and, together with Parent, the “Borrowers”), hereby promise to pay to
the order [                       ] (the “Lender”) on the Maturity Date (as
defined in the Credit Agreement referred to below) in lawful money of the United
States and in immediately available funds, the principal amount of _________
DOLLARS ($_________), or, if less, the aggregate unpaid principal amount of all
Term Loans of the Lender outstanding under the Credit Agreement referred to
below, which sum shall be due and payable in such amounts and on such dates as
are set forth in the Credit Agreement. Borrowers further agree to pay interest
in like money at such office specified in Section 2.14 of the Credit Agreement
on the unpaid principal amount hereof from time to time from the date hereof at
the rates, and on the dates, specified in Section 2.06 of such Credit Agreement.
     The holder of this Note may endorse and attach a schedule to reflect the
date, Type and amount of each Term Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrowers
hereunder or under the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of May [ ], 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among BearingPoint, Inc., a
Delaware corporation (“Parent”), BearingPoint, LLC a Delaware limited liability
company (“BE LLC” and, together with Parent, the “Borrowers”), the Guarantors,
the Lenders, UBS SECURITIES LLC, as lead arranger, documentation agent and
syndication agent, WELLS FARGO FOOTHILL, LLC and UBS AG, STAMFORD BRANCH, each
as an issuing bank, and UBS AG, STAMFORD BRANCH, as administrative agent for the
Lenders and collateral agent for the Secured Parties and Issuing Banks is
subject to the provisions thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires.
     This Note is secured and guaranteed as provided in the Credit Agreement and
the Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
     Upon the occurrence of any one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

 



--------------------------------------------------------------------------------



 



     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

M-2



--------------------------------------------------------------------------------



 



            BEARINGPOINT, INC.,
     as Borrower
      By:           Name:           Title:           BEARINGPOINT, LLC,
     as Borrower
      By:           Name:           Title     

M-3